Riddick, J., (after stating the facts.) This is a controversy concerning the title and right to the possession of a tract of land in Chicot county known as “Pastoría Place.” The land at one time belonged to L. C. Bryan, now deceased, and the appellee, Craig, claims to have purchased it from appellant, Mrs. Green, who was the widow of said Bryan, and administratrix of his estate. Mrs. Green denied that she sold or agreed to sell the land to Craig, but, as the evidence on that point was conflicting, the finding of the chancellor may be taken as settling that point in favor of Craig. But the heirs of L. C. Bryan and the administrator de bonis non of his estate are parties to this action with Mrs. Green, and if we assume that it is true, as alleged by Craig, that Mrs. Green agreed to convey him this land, it becomes necessary to consider the extent of her interest in said land, and whether the estate and heirs of L. G. Bryan are in anyway affected by her contract to convey. As set out in the statement of facts, L. C. Bryan, the former owner of this land, executed a trust deed upon it to secure a debt he owed Harris & Co., merchants of New Orleans. Shortly afterwards he died, and the land was sold under the power contained in the trust deed and purchased by Harris & Co. But the widow and administratrix of Bryan refused to give possession, and Harris & Co. instituted an action at law to recover possession of the land. She resisted this action, and also brought another action in the federal court to set aside the sale of the personal and real property made under the trust deed, to compel Harris & Co. to account for the proceeds of the personal property, and to remove the cloud upon the real estate caused by the sale thereof under the deed of trust. The result of this action to set aside the sale under the trust deed and to compel Harris & Co. to account for the proceeds of the personal property was that Harris & Co. compromised by reconveying the land to Mrs. Bryan. Now the conduct of Harris &Co. in reeonveying the land to Mrs. Bryan was to that extent a recognition of the justness of the contention made by her and her counsel, of whom appellee, Craig, was one, that the sale of the land under the trust deed was unnecessary and invalid. They, in effect, conceded that her action to set aside the sale of the land under the trust deed was well founded, and executed a quit-claim deed conveying the land to her, in settlement of the controversy. Mrs. Bryan paid Harris & Co. nothing for the land conveyed to her by them. She was the administratrix of the estate of Bryan, and represented the estate in the litigation against Harris & Co. If Harris & Co. acquired any title to the land by virtue of their purchase at the sale under the trust deed, yet, when they reoonveyed it to her in settlement of an action pending against them in behalf of the estate of Bryan, she took it in trust for said estate and the heirs of Bryan, subject of course to her rights therein as widow of said Bryan. In equity, if not in law, the land belongs to the heirs of Bryan, subject to the rights of his creditors and to her rights as widow. She had no greater interest therein than if the trust deed had been satisfied without a sale of the land. This seems too plain for controversy. But, as this land belonged to the estate of' Bryan, the administratrix had no power to bind the heirs and creditors of said estate by a contract for sale thereof, except as provided by statute. The fact that the title to this land was involved in litigation, and that it had been purchased at a sale under the trust deed by Harris & Co., who were claiming it adversely to tbe estate, does not alter tbe rule; for an executor or administrator has no power to bargain with an attorney to give him a legal interest in the estate as compensation for his services, so as to bind the estate. Pike v. Thomas, 62 Ark. 223; Tucker v. Grace, 61 ib. 410; Teal v. Terrell, 48 Texas, 491; Austin v. Mauro, 47 N. Y. 360; Platt v. Platt, 105 N. Y. 488; Schouler’s Executors, §§ 256, 257, and note. If Mrs. Green had been successful in both cases, the attorneys under the statute could in no event have had a lien upon the land; for in one case they were defending an action for possession, and in the other they were prosecuting an action to remove cloud on the title of said land. Hershy v. DuVal, 47 Ark. 86; Greer v. Ferguson, 56 Ark. 324. And we have said that Mrs. Green had no power to give them a lien by contract. The opinion in the case of Wassell v. Armstrong, 36 Ark. 268, cited by counsel for appellee, was based upon the peculiar facts of that case; but if it were true that it laid down a rule contrary to what we have announced herein, it would be in conflict, not only with several later cases decided by this court, but with well established rules of law, and could not be followed. An executor or administrator has, in common with other trustees, a lien upon the assets in his possession for proper expenses paid out by him, including reasonable attorney’s fees, when the same become necessary to protect the estate. But this lien is for the benefit of such representative, rather than the person with whom he contracts. (Schouler’s Executors, § 257.) We have held in several recent cases that he has no power to enlarge the debts of the estate, or to create liens upon or bind the assets thereof by his contracts. He may bind himself, but not the estate. Pike v. Thomas, 62 Ark. 223; Tucker v. Grace, 61 Ark. 410. In this case whatever rights Craig may have under his contract with Mrs. Green are against her individually, for she could not bind the estate or the heirs of Bryan by her contracts. But we are not able to say from the record that Mrs. Green had any interest in this land, which the court found she agreed to convey. Her dower interest in the estate of her deceased husband, L. C. Bryan, may have already been assigned to her out of other lands, so it does not appear that Craig is entitled to any relief against her in this proceeding, from the record before us. Our conclusion is that the decree of the chancellor to the effect that Mrs. Green held this land in trust for Craig is not supported by the facts of the case. It is therefore reversed, and the cause remanded, with an order that a decree be entered in favor of the administrator de bonis non and heirs of Bryan for the possession of the land in controversy, and for such further proceedings as may be necessary to determine the rights of the parties as to rents, taxes, improvements, etc., and without prejudice to any rights of Craig existing by virtue of his contract against Mrs. Green individually.